Citation Nr: 1046927	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left tibia disorder, 
to include as secondary to service-connected osteoarthritis of 
the left knee, status post excision of osteochondroma.  

2.  Entitlement to an initial compensable disability evaluation 
for osteoarthritis of the left knee, status post excision of 
osteochondroma, prior to June 19, 2001.  

3.  Entitlement to a disability rating in excess of 10 percent, 
as of June 19, 2001, for osteoarthritis of the left knee, status 
post excision of osteochondroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his Friend


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to September 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, 
denying the Veteran's claims.  

The Veteran requested and was afforded a video conference hearing 
before the undersigned Veterans Law Judge sitting in Washington, 
DC in March 2007.  A written transcript of this hearing was 
prepared and incorporated into the evidence of record.  

These claims were previously denied by the Board in an October 
2007 decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
October 2009, the Court issued a decision confirming the Board's 
October 2007 denial of entitlement to an effective date prior to 
April 21, 1986 for the grant of service connection for the 
residuals of a left knee injury and vacating the decision in as 
far as it related to the issues currently on appeal.  These 
claims were then remanded by the Board in May 2010 for additional 
evidentiary development.  

In a June 2010 statement, the Veteran indicated that the Board 
should be adjudicating the issues of entitlement to service 
connection for a right tibia disorder, a right knee disorder and 
a thoracolumbar spine disorder.  However, these issues were 
denied by the Board in May 2009, and this denial was upheld by 
the Court in October 2009.  As such, these issues are no longer 
before the Board.  

The issue of entitlement to a disability evaluation in excess of 
10 percent for a left knee disability, as of June 19, 2001, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left tibia disorder did not manifest during, or 
as a result of, active military service, nor is it secondary to a 
service-connected left knee disability.  

2.  Prior to June 19, 2001, the Veteran's left knee disability 
was manifested by flexion to 95 degrees, extension to 0 degrees, 
and pain; it was not manifested by flexion limited to 45 degrees 
or less, extension limited to 10 degrees or less, ankylosis, 
recurrent subluxation or lateral instability, dislocated or 
removed semilunar cartilage, malunion of the tibia and fibula, 
genu recurvatum, or arthritis established by X-ray findings.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left tibia disorder, to include as secondary to 
a service-connected left knee disability, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.310 
(2010).  

2.  The criteria for establishing entitlement to a compensable 
disability rating for osteoarthritis of the left knee, status 
post excision of osteochondroma, prior to June 19, 2001, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5003, 5015, 5256-63 (2010).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in February 2005, February 2007 and 
June 2009 addressed all notice elements listed under 3.159(b)(1) 
and the February 2005 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim in 
the February 2007 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

The Veteran's increased disability rating claim arises from his 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for this claim.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in November 
2002, March 2006, and December 2008, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  VA attempted to obtain additional treatment 
records for the Veteran from 1986 to 2001, but no additional 
records were located and the Veteran denied receiving any private 
treatment for his left knee during this time period.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Left Tibia Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a left tibia disorder, to include as secondary to his 
service-connected left knee disability.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran's left tibia disorder is not secondary to his 
left knee disability, nor did it manifest during active military 
service.  As such, service connection is not warranted.  

According to a November 1979 in-service treatment record, the 
Veteran suffered from Osgood-Schlatter's disease, bilaterally.  A 
June 1980 in-service Medical Board Report indicates that the 
Veteran's Osgood-Schlatter's disease existed prior to his entry 
into active duty.  There are no treatment records indicating that 
the Veteran received any specific treatment for this condition 
during active duty.  

The Veteran was afforded a VA examination of the lower 
extremities in March 2006.  It was noted that the Veteran 
suffered from enlarged tibial tuberosities due to Osgood-
Schlatter's disease.  The examiner concluded that the left 
tuberosity was not tender.  The Veteran was afforded a VA 
examination of the lower extremities in December 2008.  The VA 
examiner noted that the Veteran suffered from Osgood-Schlatter's 
disease that the Veteran confirmed existed prior to service.  It 
was noted that there was currently little evidence of persistent 
Osgood-Schlatter's on the left lower extremity.  No opinion was 
offered regarding etiology as the examiner believed the Veteran 
indicated that he did not intend to file a claim for Osgood-
Schlatter's disease of the left lower extremity.  

However, the Veteran has since confirmed that he is seeking 
service connection for a bilateral tibia disorder.  As such, the 
above examiner prepared an addendum to the December 2008 VA 
examination in August 2009.  It was noted that the Veteran 
suffered from mild residuals of Osgood-Schlatter's disease.  The 
examiner opined that this condition was not caused by or a result 
of the Veteran's service-connected left knee disability.  The 
examiner further opined that the condition was not aggravated by 
the Veteran's left knee disability either.  The examiner based 
this opinion on the fact that the Veteran's Osgood-Schlatter's 
disease began at the age of 12 and was unrelated to the benign 
left femur osteochondroma excised during military service.  
Furthermore, the examiner noted that Osgood-Schlatter's disease 
is a developmental condition.  Finally, the Veteran's condition 
had improved in the last several decades, and was actually less 
severe now than it was during military service.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a left tibia 
disorder, to include as secondary to his service-connected left 
knee disability.  The evidence of record demonstrates that this 
condition preexisted military service and there is no evidence of 
aggravation or treatment of this condition during military 
service.  The Veteran himself informed the VA examiner that this 
condition existed during his childhood.  The VA examiner 
concluded that this condition was not caused by, or aggravated 
by, the Veteran's left knee disability.  In support of this 
conclusion, the examiner noted that the Veteran's left tibia 
disorder had actually improved since his adolescence, despite the 
existence of his left knee disability.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for this 
disability.  

The Board recognizes that the Veteran believes his left tibia 
disorder is secondary to his service-connected left knee 
disability.  However, this assertion is contradicted by the 
evidence of record.  The Veteran has acknowledged that this 
disability existed prior to active duty and the VA examiner noted 
in August 2009 that Osgood-Schlatter's disease is a developmental 
condition.  Furthermore, the record demonstrates that this 
condition has improved throughout the Veteran's life time, 
despite the presence of a left knee disability.  As such, the 
Veteran's testimony does not demonstrate entitlement to service 
connection.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left tibia disorder must be denied.

Increased Disability Rating for a Left Knee Disability

The Veteran contends that he is entitled to an initial 
compensable disability rating for osteoarthritis of the left 
knee, status post excision of osteochondroma (hereinafter a 
"left knee disability"), prior to June 19, 2001, and a 
disability rating in excess of 10 percent, as of June 19, 2001, 
for his left knee disability.  As already indicated, the issue of 
entitlement to a disability rating in excess of 10 percent as of 
June 19, 2001 has been remanded for additional evidentiary 
development.  For historical purposes, the Veteran was originally 
granted service connection for a left knee disability in a 
January 2003 rating decision.  A 10 percent disability rating was 
assigned under Diagnostic Code 5015, effective as of June 19, 
2001.  The Veteran appealed this decision, and in August 2003, 
the RO assigned an effective date of December 1, 1992 with a 
noncompensable disability rating.  Subsequently, in a December 
2007 rating decision, the RO assigned an effective date back to 
April 21, 1986 for the grant of service connection, assigning a 
noncompensable disability rating under Diagnostic Code 5015 from 
April 21, 1986 through June 19, 2001.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2010).  

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent 
rating for removal of semilunar cartilage that is symptomatic.  
38 C.F.R. § 4.71a.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be assigned 
for limitation of flexion of the leg to 60 degrees and a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees and 
a 10 percent rating will be assigned for limitation of extension 
of the leg to 10 degrees.  Id at Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).  

Relevant Facts

A February 1980 service treatment record demonstrates that the 
Veteran was hospitalized for the excision of an osteochondroma of 
the left femur during active duty.  Following, this operation, 
the Veteran was dismissed on 10 days of convalescent leave in 
March 1980.  The evidence demonstrates that the Veteran was again 
hospitalized in March 1980 for a possible septic knee, and this 
was treated through various antibiotics and oral medications.  
Subsequent examination revealed the Veteran to be in a minimal 
amount of distress, although the Veteran was walking with 
crutches and with an antalgic gait.  Range of motion measurements 
demonstrated extension to 0 degrees and flexion to 95 degrees and 
there was no evidence of instability or effusion.  There was some 
tenderness and patellar crepitus present at this time.  X-rays 
revealed no narrowing of the joint or any stress fracture.  

The Veteran was discharged from active duty in September 1980.  
The Veteran subsequently filed a claim of service connection for 
a left knee disorder in April 1986 that was never adjudicated.  
In a December 1992 statement, the Veteran indicated that he had 
only been treated for his knee once since his separation from 
active duty, and this was in 1986 at the VA Medical Center (VAMC) 
in Reno.  The VAMC in Reno, Nevada notified VA in July 1993 that 
they had no records available matching the Veteran's name and 
Social Security number.  The Veteran again filed a claim for 
service connection for a left knee disability in June 2001, and 
in an October 2002 statement, the Veteran indicated that he did 
not have any additional evidence in support of his claim, since 
records from the Washoe Health System from 1980 had been purged.  

The first medical evidence of record of treatment for the left 
knee is a May 1998 VA outpatient treatment record in which the 
Veteran was complaining of pain in the left knee joint.  No 
objective symptoms were mentioned at this time.  An October 2000 
VA outpatient treatment record notes that the Veteran previously 
had surgery on his left knee but that he had no chronic medical 
conditions at that time.  

The Veteran was afforded a VA examination of the left knee in 
November 2002.  The examiner noted that the Veteran had a history 
of a septic left knee following excision of a symptomatic left 
osteochondroma of the left femur.  X-rays of the bilateral knees 
revealed mild to moderate osteoarthritic changes considering the 
Veteran's age that were greater on the left.  During the 
examination, the Veteran reported having a constant dull ache in 
his left knee with intermittent swelling.  The left knee was 
found to have lateral and medial stability, along with a negative 
Drawer sign.  The Veteran also reported hyperextending his knee 
some 2 years earlier when stepping on a rock.  The Veteran had 
extension to 0 degrees and flexion to 140 degrees in the left 
knee without reports of pain.  There was a moderate clicking in 
the left knee.  Sensation was intact and the Veteran was found to 
have well-developed musculature in the lower extremities.  The 
Veteran could also stand and ambulate with no apparent 
difficulty.  The examiner diagnosed the Veteran with mild to 
moderate osteoarthritis of the knees bilaterally, more pronounced 
on the left.  

The record also contains a number of VA outpatient treatment 
records regarding the Veteran's left knee.  According to a 
November 2002 record, the Veteran had a nontender, 
nonerythematous, non-hot increase in bone density over the tibial 
tuberosity, with the right knee being approximately 3 times the 
size of the left knee.  There was no evidence of joint effusion 
or pain on the ballottement of the patella or tenderness with 
compression at the lateral joint margins.  A subsequent treatment 
record from August 2003 also noted that the Veteran's left knee 
revealed evidence of chronic arthritis and postsurgical change.  
A March 2004 treatment record notes that the Veteran was unable 
to raise his left leg due to his low back pain, but the left knee 
itself had no effusion, swelling, or neurological deficit.  

The Veteran was afforded an additional VA examination of the left 
knee in March 2006.  The examiner noted that there was no history 
of subluxation or dislocation and that there was no effect on the 
Veteran's activities of daily life.  However, the Veteran 
reported difficulty with stairs and ladders.  It was also noted 
that the Veteran limited himself at his occupation, which was a 
self-employed auto upholsterer, due to his pain.  Examination of 
the left knee revealed no swelling, edema, effusion, instability, 
tenderness or weakness.  There was also no abnormal movement or 
guarding of movement.  The left knee was stable, with a range of 
motion of flexion to 130 degrees (110 degrees without pain) and 
extension to 0 degrees.  There was no further limitation of 
motion due to pain, weakness, fatigue or repetitive use.  There 
was also no evidence of any abnormal weightbearing, unusual shoe 
wear patterns, or functional limitations on standing or walking.  
The examiner also noted that there was no evidence of any altered 
tibial contour except for enlarged tibial tuberosities due to 
Osgood-Schlatter disease.  However, the tuberosity was not tender 
on the left.  X-rays were interpreted to be negative at this 
time, revealing no osteoarthritis.  A diagnosis of post-excision 
osteochondroma left femoral condyle with minimal degenerative 
joint disease of the left knee with zero to mild functional loss 
due to pain was assigned.  

Analysis - Compensable Rating Prior to June 19, 2001

The Veteran contends that he is entitled to an initial 
compensable disability rating, prior to June 19, 2001, for his 
left knee disability.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a compensable disability rating for 
his left knee disability at any time prior to June 19, 2001.  As 
such, this claim must be denied.  

The Veteran is currently rated as 0 percent disabled under 
Diagnostic Code 5015, which is for application when there is 
evidence of benign new bone growth.  38 C.F.R. § 4.71a instructs 
the rater to rate this condition as degenerative arthritis under 
Diagnostic Code 5003 for limitation of motion.  Degenerative 
arthritis, when established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of 
rating disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 and 
5261.  

Prior to June 19, 2001, there are no X-ray findings of 
degenerative arthritis.  The first X-ray evidence of arthritis is 
from the Veteran's November 2002 VA examination, and this 
examiner concluded that the Veteran's arthritis was only mild to 
moderate in degree at this time.  Since there is no evidence to 
establish that the Veteran suffered from arthritis that had been 
established by X-ray findings prior to June 19, 2001, the Veteran 
is not entitled to 10 percent disability rating for arthritis 
prior to this date.  

Likewise, the evidence demonstrates that the Veteran is not 
entitled to an initial compensable disability rating based on 
limitation of motion.  According to a March 1980 in-service 
treatment record, the Veteran had flexion of the knee to 95 
degrees and extension to 0 degrees.  There are no further medical 
records regarding range of motion until a November 2002 VA 
examination in which the Veteran was found to have full range of 
motion of the left knee with extension to 0 degrees and flexion 
to 140 degrees in the left knee without pain.  A 10 percent 
rating is warranted when there is evidence of flexion limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
evidence in this case demonstrates that the Veteran had flexion 
to 95 degrees immediately following treatment of the left knee 
during active duty, and, that he had no limitation of motion at 
all as of June 19, 2001.  This evidence suggests that the 
Veteran's left knee has not been limited to flexion of 45 degrees 
since separation from active duty.  

A-higher disability rating of 10 percent is also available when 
there is evidence of extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  However, the Veteran was found to 
have full extension to 0 degrees in March 1980 and upon 
examination in November 2002.  Therefore, the evidence of record 
fails to suggest that the Veteran has suffered from limitation of 
extension at any time due to his service-connected left knee 
disability.  As such, the Veteran is not entitled to a 
compensable disability rating for limitation of motion prior to 
June 19, 2001.  

Applying the DeLuca criteria to the Veteran's claim, the Board 
concludes that the Veteran is not entitled to an increased 
disability rating prior to June 19, 2001.  According to the 
November 2002 VA examination, the Veteran was capable of a full 
range of motion with flexion to 140 degrees and extension to 0 
degrees without pain.  There is no further medical evidence of 
record to suggest that the Veteran suffered significantly greater 
limitations of motion between his separation from active duty and 
this time.  Therefore, the evidence demonstrates that the Veteran 
is not entitled to a higher initial disability evaluation based 
on the DeLuca criteria.  

The Board has also considered whether there are any other 
diagnostic codes that may permit the assignment of a compensable 
disability rating prior to June 19, 2001.  A 10 percent 
disability rating is warranted under Diagnostic Code 5257 when 
there is evidence of slight recurrent subluxation or lateral 
instability of the knee.  Id.  According to the March 1980 
treatment record, there was no evidence of instability in the 
Veteran's knee.  The November 2002 VA examiner made the same 
finding, and the March 2006 VA examiner indicated that the 
Veteran had no prior history of subluxation or dislocation.  
There is no other evidence of record to suggest that the Veteran 
suffered from recurrent instability or subluxation of the knee 
prior to June 19, 2001, and as such, Diagnostic Code 5257 is not 
applicable to the Veteran's claim.  

According to a January 2010 statement, the Veteran specifically 
contends that he is entitled to an initial compensable disability 
rating under Diagnostic Code 5259, since his DD-214 notes that he 
was separated for physical disability under VA codes 5299-5259.  
Diagnostic Code 5259 provides a 10 percent rating for removal of 
the semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  
However, the preponderance of the evidence demonstrates that the 
Veteran did not experience removal of semilunar cartilage prior 
to June 19, 2001, but rather, an osteochondroma.  There is no 
specific rating code for the removal of an osteochondroma, and 
when an unlisted disease, injury or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of that 
part of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding a "99" for the 
unlisted condition.  38 C.F.R. § 4.27.  Since there is no 
evidence of the removal of semilunar cartilage, the application 
of Diagnostic Code 5259 is inappropriate.  Furthermore, a 10 
percent disability rating is only to be assigned when there is 
evidence that the removal of the semilunar cartilage was 
symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
record contains no evidence from April 1986 through June 2001 to 
suggest that the Veteran's left knee was symptomatic as a result 
of removed semilunar cartilage.  A compensable disability rating 
prior to June 19, 2001 under Diagnostic Code 5259 is, therefore, 
not warranted.  

Finally, the Board has considered whether a compensable 
disability rating may be warranted under Diagnostic Codes 5256, 
5258, 5262, or 5263.  Diagnostic Code 5256 pertains to ankylosis, 
which the Veteran does not suffer from in the present case.  See 
38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent 
disability rating is warranted for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  Id.  However, there is no evidence of dislocated 
semilunar cartilage.  Diagnostic Code 5262 assigns a 10 percent 
disability rating when there is evidence of malunion of the tibia 
and fibula with slight knee or ankle disability.  Id.  However, 
the preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from malunion of the tibia and fibula.  
Finally, a 10 percent disability rating is warranted under 
Diagnostic Code 5263 when there is genu recurvatum.  Id.  There 
is no evidence of the Veteran ever having been diagnosed with 
this disability.  As such, the Board has considered all 
applicable diagnostic codes in determining that the Veteran is 
not entitled to a compensable disability rating for his left knee 
disability at any time prior to June 19, 2001.  

The Board recognizes that the Veteran believes he is entitled to 
a compensable disability rating for his left knee disability 
prior to June 19, 2001.  However, the limited evidence of record 
does not demonstrate that the Veteran's symptomatology was of 
sufficient severity to warrant a 10 percent disability rating 
prior to this date.  The Veteran's knee was stable with a 
significant range of motion following his surgery in 1980.  Also, 
the November 2002 VA examiner found a full range of motion with 
no pain or instability.  This mild symptomatology following the 
initial treatment and as of November 2002 demonstrates that 
referral for a retrospective medical opinion is not necessary in 
this case.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

The Board also recognizes that the Veteran's representative 
asserted in a January 2010 statement that the Veteran may be 
entitled to a higher or separate disability rating for crepitus 
of the knee.  While the 1980 in-service treatment record and the 
November 2002 VA examination do suggest the presence of crepitus, 
crepitus in and of itself is not a compensable disability.  There 
is no medical evidence of record to suggest that the Veteran 
suffered any disabling symptoms as a result of crepitus from his 
time of discharge until June 2001.  

The Board has also considered the testimony offered by the 
Veteran's friend during the Veteran's March 2007 hearing.  
According to this individual, he had known the Veteran since 1995 
and had witnessed the Veteran roll around on the floor in pain 
due to his knees.  As a result of this pain, this individual 
indicated that the Veteran was frequently unable to work.  
However, pain is not sufficient to warrant a compensable 
disability rating in this case, as there is no objective evidence 
of disabling symptomatology prior to June 2001.  In addition, 
this testimony is contradicted by the objective evidence of 
record.  It does not appear that the Veteran sought medical 
treatment prior to May 1998 for his left knee disability.  
Furthermore, the November 2002 VA examiner found a full range of 
motion with no pain, and it was noted that the Veteran could 
stand and ambulate with no apparent difficulty.  Therefore, this 
testimony regarding the Veteran's significant pain is not 
credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability rating, prior to June 19, 2001, for 
osteoarthritis of the left knee, status post excision of 
osteochondroma, must be denied.


ORDER

Entitlement to service connection for a left tibia disorder, to 
include as secondary to a service-connected left knee disability, 
is denied.  

Entitlement to in initial compensable disability evaluation for 
osteoarthritis of the left knee, status post excision of 
osteochondroma, prior to June 19, 2001, is denied.  


REMAND

Excess of 10 Percent as of June 19, 2001

The Veteran also contends that he is entitled to a disability 
rating in excess of 10 percent, as of June 19, 2001, for his left 
knee disability.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The record demonstrates that the Veteran was last afforded a VA 
examination of the left knee in December 2008.  However, a July 
2010 VA outpatient treatment record notes that the Veteran was 
going to be scheduled for surgery of the left knee.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Since the Veteran's last VA examination was 2 years 
ago, and since the record suggests a possible worsening of the 
Veteran's disability with possible surgery, he must be provided 
with the opportunity to report for a more current VA examination.  
The AMC should also obtain more current treatment records 
reflecting the Veteran's left knee surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain VA treatment 
records since July 2010 to obtain information 
on the Veteran's possible left knee surgery.  
If any records are obtained, they should be 
incorporated into the claims file.  

2. Once the above steps have been completed, 
the Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current level 
of disability due to his service-connected 
osteoarthritis of the left knee, status post 
excision of osteochondroma.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should set forth all orthopedic 
associated with the Veteran's left knee, 
including loss of range of motion during 
flare-ups, and any instability.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

Finally, if it is determined that the Veteran 
has undergone left knee surgery, the examiner 
should indicate whether it is at least as 
likely as not that this surgery was performed 
as a result of the Veteran's service-
connected left knee disability.  

3. After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


